Order entered on December 15, 1960 unanimously reversed on the law and on the facts, with $20 costs and disbursements to the appellant, and the assessments of the property at 651-653 Fifth Avenue, Manhattan, for the years 19.42-1943, 1943-1944, 1952-1953, 1954-1955, and 1956-1957 through 1959-1960, are reinstated. The evidence as to value, based on income and the sales of comparable properties, leads us to conclude that the reductions in the assessments are unwarranted. This conclusion is fortified by the over-all price paid for this property and the adjoining parcel in 1950 in the light of their relative values and after giving due consideration to the circumstances under which the lease was entered into prior to the sale and its impact upon the purchase price. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.